Citation Nr: 1416899	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  12-03 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an earlier effective date for the grant of 10 percent rating for right shoulder disability.

2. Entitlement to a rating in excess of 10 percent for a right shoulder disability.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1986 to March 1995 and from October 2001 to November 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The case was subsequently transferred to the RO in Atlanta, Georgia, which retains jurisdiction.  

The issue of entitlement to an increased rating for the right shoulder disability is REMANDED to the agency of original jurisdiction (AOJ).  The Veteran will be advised of any further action he should take.


FINDING OF FACT

The September 1996 decision to grant a non-compensable rating for the right shoulder became final and no new claim was received prior to March 27, 2009 and an increase in disability did not occur within one year of the March 2009 claim.


CONCLUSION OF LAW

The criteria for assignment of an effective date earlier than March 27, 2009, for the assignment of a 10 percent rating for right should disability have not been met. 38 U.S.C.A. §§ 5110, 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 3.157, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In May 2009, the RO sent the Veteran a letter providing notice, which satisfied the requirements of the VCAA.  The letter was prior to adjudication of his claim and explained the basis for assigning ratings and effective dates.   Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  VA provided examinations for the Veteran's shoulder in May 2009 and September 2011.  These examinations addressed the pertinent rating criteria and there is no argument or indication that they are inadequate.     

As VA satisfied its duties to notify and assist the Veteran, he will not be prejudiced as a result of the Board's adjudication of his claims.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

II. Earlier Effective Date

The Veteran asserts that the award of 10 percent disability for his right shoulder disability should have begun on the date he was originally granted service connection, or March 2, 1995.

Generally, the effective date for an award of an increased rating will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  If the increase is factually ascertainable within one year prior to the receipt of the claim for an increased rating, the rating will be effective as of the date of increase; however, if the increase occurred more than one year prior to receipt of the claim, the increase will be effective on the date of claim.  Further, if the increase occurred after the date of claim, the effective date will be the date of increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400(o)(1),(2).

In determining when entitlement to an increase in disability compensation arises, the disability must have increased in severity to a degree warranting an increase in compensation.  Hazan v. Gober, 10 Vet. App. 511, 519 (1992).  Thus, determining the proper effective date for an increased rating requires (1) a determination of the date of the receipt of the claim, and (2) a review of all the evidence of record to determine when an increase in disability was "ascertainable."  Id. at 521.

A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  Generally, an application for VA compensation must be a specific claim in the form prescribed by the VA Secretary; however any communication or action received from a claimant or his representative which indicates intent to apply for identified benefits may be an informal claim. 38 U.S.C.A. § 5101(a); 38 C.F.R. §§ 3.151(a); 3.155(a).

Once a claim for service connection has been allowed, information contained in treatment records may constitute an informal claim for an increased rating.  See 
38 C.F.R. § 3.157; MacPhee v. Nicholson, 459 F.3d 1323 (Fed. Cir. 2006).  For decisions on or after July 21, 1992, VA treatment records are considered to be in constructive possession of VA adjudicators on the date they were created, regardless of whether they were physically in the claims file.  Bell v. Derwinski, 2 Vet. App. 611, 612-13 (1992).  The date of receipt of claim will be considered the date of receipt of competent evidence from a private provider or layperson that shows a reasonable possibility of entitlement to benefits, and the date of receipt of evidence from state or other institution. 38 C.F.R. § 3.157(b)(2)-(3).

Here, the Veteran was granted service connection for his right shoulder in September 1996 with a noncompensable rating and effective date of March 2, 1995.  The Veteran was notified of his appellate rights but did not appeal his claim and no correspondence was received within one year of that decision; thus, the September 1996 rating decision became final.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104.

The Veteran did not make any communication with VA indicating an intent to apply for additional benefits for his right shoulder until his March 27, 2009 claim for increase.  Further, the Veteran had no VA treatment between September 1996 and March 2009, which could evidence the need for a higher rating.  There is also no lay or private medical evidence showing an increase of disability within the year prior to the Veteran's March 2009 claim.  

His claim of entitlement to a higher rating from March 1995 forward, the Veteran asserts that his conditioned was worse well before the year prior to his claim for increase.  The report of VA examination in May 2009, shows the Veteran reported no recent changes in his disability.  Similarly, physical therapy notes dated in May and June 2011, include the Veterans report that his current symptoms dated back years.

As there is no evidence or claim for increase prior to March 27, 2009 or that the increase was initially ascertainable in the year prior to that claim, there is no basis for an effective date for the 10 percent rating prior to March 27, 2009.  See 38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125   (1997); 38 C.F.R. § 3.400(o)(1),(2).


REMAND

At examinations for VA in May 2009 and October 2011, it was noted that the Veteran had functional impairments that included flare-ups; but there were no reported findings as to the extent of additional limitation due to functional impairments.  Cf. DeLuca v. Brown, 8 Vet. App. 202 (1995).  Dislocations were also reported.  Dislocation could serve as the basis for increased or separate ratings, but there were no opinions as to the frequency or severity of dislocations.

Accordingly, the case is REMANDED for the following:



1.  Ask the examiner who provided the September 2011 examination to clarify whether the Veteran has additional limitation of motion due to flare-ups, or other functional factors; and if so, the extent, in degrees of the additional limitation of motion.  This information is required by VA regulations as interpreted in court decisions.

The examiner should also clarify whether shoulder dislocations are recurrent or instead infrequent.

If the examiner is unavailable or unable to provide the clarification, the Veteran should be afforded a new examination.  The examiner should report the ranges of right shoulder motion; and the extent of any additional limitation of motion (in degrees) due to weakened movement, excess fatigability, incoordination, pain or flare-ups.  The examiner is advised that the Veteran is competent to report limitation of motion during flare-ups.

The examiner should also note the extent of right shoulder dislocations and guarding; as well as whether there is fibrous union, nonunion, or loss of the humeral head (flail joint).

2.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


